Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. IBC Funds LLC Date: September 13, 2013 By: /s/ Bryan Collins Bryan Collins Date: September 13, 2013 By: /s/ Bryan Collins Bryan Collins Date: September 13, 2013 By: /s/ Samuel Oshana Samuel Oshana
